DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/11/2018 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claims 2-16 objected to because of the following informalities:  “Plastic housing” should be “The plastic housing”.  Appropriate correction is required.
5.	Claim 8 objected to because of the following informalities:  “Plastic housing as claimed in one of the preceding claims” should be “Plastic housing as claimed in claim 1”.  Appropriate correction is required.
6.	Claim 11 objected to because of the following informalities:  “Plastic housing as claimed in claim .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 8 recites the limitation "the mould cavities" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 9-14 depend from claim 8 and do not cure the deficiencies of claim 8, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano Villarreal (US 2013/0255875) in view of Maier (US 2013/0229095).
Regarding claim 1, Lozano Villarreal teaches plastic housing for electronic devices (see par. [0005], an electronic device may have electronic components enclosed within a plastic housing), comprising a first housing part (fig. 1: housing member 12A) and a second housing part (fig. 1: housing member 12B), (see par. [0006], the plastic housing may include first and second mating housing members), wherein the first housing part (12A) has a joining surface facing the second housing part (12B), (see figures 1 and 6), and the second housing part (12B) has a joining surface facing the first housing part (12A), (see figures 1 and 6), wherein the two housing parts are assembled such that the joining surfaces rest against each other, and wherein the joining surfaces are in the form of mitred surfaces (see figure 6 and par. [0014] and [0041], FIG. 6 is a cross-sectional side view of a joint between two opposing housing members showing how the joint may have an angled portion).
However, Lozano Villarreal does not explicitly teach Plastic housing for electronic devices, in particular remote controls.
Maier teaches a plastic housing for electronic devices, in particular for remote controls, (see par. [0001]).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Maier in to the plastic housing for electronic devices of Lozano Villarreal in order to provide the plastic housing for electronic devices, in particular for remote controls.
Regarding claim 2, furthermore Lozano Villarreal discloses plastic housing, wherein the mitred surfaces of the housing parts (12A, 12B) are formed at least in part so as to revolve around an interior space which is designed to enclose an electronic component of the electronic device, (see figures 1-2, and 6 and par. [0005], electronic device may have electronic components enclosed within a plastic housing).
Regarding claim 3, furthermore Lozano Villarreal discloses plastic housing, wherein the mitred surfaces are formed so as to lead into the interior space (see figure 6).
Regarding claim 4, further Maier discloses plastic housing, wherein contact surfaces to support ejector pin are formed at or on the mitred surface, (see par. [0001], a plastic housing for electronic devices, in particular for remote controls, of the type having housing parts connected by pins).
Regarding claim 5, further Maier discloses plastic housing, wherein the contact surfaces are formed so as to be rectangular with a longitudinal side extending in the circumferential direction of the housing parts, (see figures 1-4).
Regarding claim 6, further Maier discloses plastic housing, wherein the housing parts have a depression on the contact surfaces, (see figure 4).
Regarding claim 7, further Maier discloses plastic housing,wherein the contact surfaces are formed on the mitred surfaces on an edge of the mitred surfaces facing the interior space, (see figure 4).
Regarding claim 8, further Maier discloses plastic housing as claimed in one of the preceding claims, which is produced by a method in which a casting material is introduced into the mould cavities forming the housing parts, and air is removed from 
Regarding claim 9, further Maier discloses plastic housing, wherein channels leading into the mould cavities, into which channels ejector pins (Z11-Z1n) are inserted, are used to remove the air from the mould cavities, (see figures 2-4).
Regarding claim 10, further Maier discloses plastic housing, wherein the casting material is introduced into the mould cavities at injection points (Z11-Z1n) which are arranged on a side of the mould cavity opposite the side having the deaeration point (B11-B1n), (see figures 2-4).
Regarding claim 11, further Maier discloses plastic housing, wherein the injection points are arranged on a central axis in the mould cavities (see figure 4).
Regarding claim 12, further Maier discloses plastic housing,wherein the mould cavities are formed with mould inserts which are closed in an airtight manner at a parting plane before the casting material is injected into the mould cavities, (see figure 4; the connection between pin Z11 and B11).
Regarding claim 13, further Maier discloses plastic housing, wherein the mitred surfaces (6, 16) of the housing parts (1, 2) to be formed lead into the parting plane (3), (see figures 1 and 4).
Regarding claim 14, further Maier discloses plastic housing, wherein the deaeration points (Z11) on the mitred surfaces are opposite the parting plane (3), (see figure 4).
Regarding claim 15, further Maier discloses plastic housing, wherein: the contact surfaces are formed so as to be rectangular with a longitudinal side extending in the circumferential direction of the housing parts (1, 2); and the housing parts (1, 2) have a depression on the contact surfaces, (see figures 1-4).
Regarding claim 16, further Maier discloses plastic housing, wherein: the contact surfaces are formed so as to be rectangular with a longitudinal side extending in the circumferential direction of the housing parts (1, 2); the housing parts (1, 2) have a depression on the contact surfaces; and the contact surfaces are formed on the mitred surfaces on an edge of the mitred surfaces facing the interior space, (see figures 1-4).               
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836